FLETCHER, Judge
(concurring):
The Government offered prosecution exhibit 2 with the two challenged entries as “appropriate matter to aid the court in determining the kind and amount of punishment to be imposed.” Para. 75a, Manual for Courts-Martial, United States, 1969 (Revised edition). In particular, this evidence was offered as “personnel records of the accused ... made or maintained in accordance with departmental regulations which reflect the past conduct and performance of the accused.” Para. 75d, Manual, supra (emphasis added). I question whether these administrative entries reflect the past conduct and performance of appellant in view of the purpose for such entries stated in applicable service regulations.
Section 6016.2a of the Marine Corps Separation and Retirement Manual (March 23, 1978), stated:
a. Action with a view to discharging a Marine as unsuitable for any of the reasons set forth in subparagraphs 6016.1a through 6016.1e above, will not normally be initiated unless the member has previously been afforded a reasonable opportunity to overcome his/her deficiencies. When it is determined that a member may come within the purview of any of these specific categories, the member shall be notified of his/her deficiencies and he/she shall be counseled concerning them. A brief summary of all counseling given in compliance with this subparagraph shall be recorded on page 11 of the Marine’s service record book. If no improvement is forthcoming within a reasonable time, the member shall then be processed for the appropriate type of administrative discharge. Failure of a member to receive or understand the counseling prescrived [sic] herein may be considered by administrative discharge *227boards (in the cáse of a Marine with 8 or more years of active and inactive military service), or by discharge authorities, along with all other factors in the case, in determining whether or not a discharge is appropriate, and if so, the type and character of the discharge to be awarded. However, in no event shall the failure of the Marine to receive or understand such counseling be considered a defense in an administrative discharge proceeding or a bar thereto.
In my opinion these entries were made for the purpose of ensuring that appellant was afforded some administrative due process prior to the command’s initiating administrative separation action against him. They also constitute compliance by the command with the appropriate procedure for initiation of such separation action. Accordingly, I have grave doubts whether these administrative entries can be additionally construed as reflecting the past conduct and performance of appellant as intended in paragraph 75d, Manual, supra.
The Navy Court of Military Review held these entries were relevant matters for consideration by the military judge in arriving at an appropriate sentence. It did not clearly articulate the relevance except to note that counseling of a Marine by his commanding officer is “[b]y any criterion, a ‘pertinent event.’ ” 10 M.J. 755, 757 (1981). This may be true but, as indicated earlier, I do not believe this is the reason the page-11 entries were made in the present case. Moreover, because the event is pertinent does not mean its recordation cannot be made in a manner adverse to appellant within the meaning of United States Navy Regulations, 1973, Article 1110. Therefore, if these entries in accordance with applicable service regulations can be construed as a record of appellant’s poor military performance or a reflection of his inability after counseling to adapt to military service, their adverse nature dictates a conclusion that Article 1110 must be complied with before they are admitted at a court-martial.